Citation Nr: 0216962	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  89-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for refractive error.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION

The appellant had active duty from May 1965 to October 1965.

This matter was last before the Board of Veterans' Appeals 
(Board) in September 1996, on appeal from a rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  Upon its last review, the 
Board denied service connection for hallux valgus; a back 
disability; a psychiatric condition, and also denied 
benefits under 38 U.S.C.A § 1151 for a back disability and a 
psychiatric condition.  

In September 1996, the Board remanded the present claim for 
further development of the evidentiary record.  Having 
reviewed all of the evidence of record, the Board is of the 
opinion that the claim is ready for appellate review.


FINDING OF FACT

The appellant has refractive error, vision myopia, and an 
epiretinal membrane of the left eye that were not incurred 
in or aggravated by any incident of military service  


CONCLUSION OF LAW

A vision disability was not incurred in or aggravated by the 
veteran's active military service. 38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002).






REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

The appellant seeks service connection for refractive error 
of the eye, and for associated myopia.

Prior to proceeding with an examination of the merits of the 
claim, the Board must first ascertain whether the appellant 
has been apprised of the law and regulations applicable to 
this matter as well as the evidence that would be necessary 
to substantiate the claim, and whether the claim has been 
fully developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  

The legislation has eliminated the well-grounded claim 
requirement, has expanded the duty of VA to notify the 
appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.



The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 
24, 2002).  In reaching this determination, the Federal 
Circuit appears to reason that the VCAA may not apply to 
claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record 
and is of the opinion that the provisions of the VCAA have 
been satisfied. 

The appellant's claim arose by application received in 
August 1989.  In due course of development and appellate 
proceedings of the claim, the appellant was apprised of the 
general provisions pertaining to the establishment of 
service connection for claimed disabilities by receipt of 
Statements of the Case in June 1995.  

In particular, the appellant was apprised of the general bar 
to the establishment of service connection for congenital 
disorders, such as refractive error and myopia, in June 1995 
and in June 1996.  On the latter occasion, the Board advised 
the appellant that he had the specific responsibility to 
inform the RO upon the remand of the names, addresses and 
approximate dates of treatment for all vision care 
physicians since his separation from service.  Specific 
requests were forwarded to the appellant by the RO in 
October 2000 and in April 2001.  The appellant did not 
respond to these advisements.  In January 2002, the 
appellant was again apprised of the opportunity to forward 
evidence, but he did not do so.  

The Board has therefore carefully considered whether further 
development or notification procedures under the VCAA or 
other law should be undertaken.  Under 38 U.S.C. § 5103(a), 
as amended by VCAA, upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Given the numerous advisements of record, the Board 
concludes that all relevant evidence has been obtained, and 
a further advisement under 38 U.S.C. § 5103(a) is not 
appropriate.   

The Merits of the Claim

As a general matter, congenital or developmental defects 
such as refractive error and myopia are not diseases or 
injuries for the purposes of service connection. 38 C.F.R. § 
3.303(c), 4.9 (1999).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.  Service connection, 
however, may be granted for a congenital disease on the 
basis of aggravation.  See 38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.306 (2002); VAOPGCREC 82-90. 

Stated alternatively, in the absence of superimposed disease 
or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection. 38 
C.F.R. §§ 3.303(c), 4.9; See VA Manual M21-1, Part VI, 
Subchapter II, para. 11.07.

The appellant's service medical records are devoid of any 
evidence of a vision disability or symptoms commented upon 
by medical professionals as suggestive of such an onset.  

Although the record thereafter indicates that the appellant 
has been diagnosed to have refractive error and myopia, a VA 
vision examination in July 2002 also resulted in a finding 
of an epiretinal membrane in the left eye.  The examiner 
opined that this condition was specifically associated with 
an aging process.  

Thus, there is no evidence of record that would support a 
granting of service connection for a vision disability, 
either on a direct basis or as a matter of aggravation of a 
congenital abnormality.  The appeal must therefore be 
denied.  


ORDER

The appeal is denied.  


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

